DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 17/198,008 filed on August 10, 2021. Claims 1 to 13 are currently pending with the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-050258, filed on 03/19/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1, the claim recites a determination device comprising: an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period; and a determination unit configured to determine whether the predetermined period is appropriate or not based on an attribute of the input customer who have input the search query or based on whether the search query satisfies a predetermined condition or not.

For example, but for the limitations stating “a determination device comprising: an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period” and “a determination unit”, the mention of determining whether the predetermined period is appropriate or not based on an attribute of the input customer who have input the search query or based on whether the search query satisfies a predetermined condition or not, in the context of the claims, encompasses mentally determining whether or not a time period is appropriate based on user or query context. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using a mental processes but for the recitation of well-understood and routine components, then it falls within the and “Mental Process” groupings of abstract idea. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “a determination device comprising: an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period” and “a determination unit”. A “determination device”, “an acquisition unit”, and a “determination unit” are recited at high levels of generality (i.e., as generic 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “a determination device comprising: an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period” and “a determination unit” are recited at high levels of generality to apply the exception using generic computer components. The recitation of “acquire a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period” is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.06(d))). To further elaborate, the additional limitations “a determination device comprising: an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period” and “a determination unit” do not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 1 is not patent eligible.


The limitations directed towards a determination method, the determination method including a determination process of determining whether the predetermined period is appropriate or not based on an attribute of the input customer who have input the search query or based on whether the search query satisfies a predetermined condition or not is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a determination device” and “an acquisition process of acquiring a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period” nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “a determination device” and “an acquisition process of acquiring a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period”, the mention of a determination method, the determination method including a determination process of determining whether the predetermined period is appropriate or not based on an attribute of the input customer who have input the search query or based on whether the search query satisfies a predetermined condition or not, in the context of the claims, encompasses mentally determining whether or not a time period is appropriate based on user or query context. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using a mental processes but for the recitation of 
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “a determination device” and “an acquisition process of acquiring a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period”. A “determination device” is recited at high levels of generality (i.e., as generic computer components performing a generic computer function of “searching”) such that it amounts to no more than mere instructions to apply the exception. The recitation of “an acquisition process of acquiring a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period” is interpreted by the examiner to be insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “a determination device” is recited at high levels of generality to apply the exception using generic computer components. The recitation of “an acquisition process of acquiring a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period” is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.06(d))). To further elaborate, the additional limitations “a determination device” and “an acquisition process of acquiring a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period” do not impose a 

With respect to claim 13, the claim recites a non-transitory computer readable storage medium having a determination program thereon, the determination program causes a computer to perform: an acquisition procedure of acquiring a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period; and a determination procedure of determining whether the predetermined period is appropriate or not based on an attribute of the input customer who has input the search query or based on whether the search query satisfies a predetermined condition or not.
The limitations directed towards a determination procedure of determining whether the predetermined period is appropriate or not based on an attribute of the input customer who has input the search query or based on whether the search query satisfies a predetermined condition or not is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer readable storage medium having a determination program thereon, the determination program causes a computer to perform: an acquisition procedure of acquiring a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period” nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “a non-transitory computer readable storage medium having a determination program thereon, the determination program causes a computer to perform: an acquisition procedure of acquiring a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined 
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “a non-transitory computer readable storage medium having a determination program thereon, the determination program causes a computer to perform: an acquisition procedure of acquiring a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period”. A “a non-transitory computer readable storage medium having a determination program thereon, the determination program causes a computer to perform” is recited at high levels of generality (i.e., as generic computer components performing a generic computer function of “searching”) such that it amounts to no more than mere instructions to apply the exception. The recitation of “an acquisition procedure of acquiring a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period” is interpreted by the examiner to be insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception.
Symantec (see MPEP 2106.06(d))). To further elaborate, the additional limitations “a non-transitory computer readable storage medium having a determination program thereon, the determination program causes a computer to perform: an acquisition procedure of acquiring a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period” do not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 13is not patent eligible.

With respect to claim 2, the limitations are directed towards the determination device according to claim 1, wherein the determination unit determines whether a length of the predetermined period is appropriate or not. The additional elements directed towards the determination device according to claim 1 and determination unit are recited at high levels of generality to apply the exception using generic computer components. The elements directed towards determining whether a length of the predetermined period is appropriate or not further elaborate the abstract idea and the human mind and/or with pen and paper can determine whether a length of the predetermined period is appropriate 

With respect to claim 3, the limitations are directed towards the determination device according to claim 1, further comprising a first categorization unit configured to categorize the input customers who have input the search queries in the predetermined period into a plurality of categories in accordance with the attribute of the input customer; wherein the determination unit determines whether the predetermined period is appropriate or not based on whether a categorization result by the first categorization unit satisfies a predetermined condition or not. The additional elements directed to determination device according to claim 1, a first categorization unit, and determination unit are recited at high levels of generality to apply the exception using generic computer components. The elements directed to categorize the input customers who have input the search queries in the predetermined period into a plurality of categories in accordance with the attribute of the input customer and determines whether the predetermined period is appropriate or not based on whether a categorization result by the first categorization unit satisfies a predetermined condition or not further elaborate the abstract idea and the human mind and/or with pen and paper can categorize the input customers who have input the search queries in the predetermined period into a plurality of categories in accordance with the attribute of the input customer and determine whether the predetermined period is appropriate or not based on whether a categorization result by the first categorization unit satisfies a predetermined condition or not. Therefore, claim 3 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.



With respect to claim 5, the limitations are directed towards the determination device according to claim 3, wherein, if percentage of the customer categorized into each category by the first categorization unit satisfies a predetermined condition, the determination unit determines that the predetermined period is appropriate. The additional elements directed to determination device according to claim 3, first categorization unit, and a determination unit are recited at high levels of generality to apply the exception using generic computer components. The elements directed towards if percentage of the customer categorized into each category satisfies a predetermined condition, determine that the predetermined period is appropriate further elaborate the abstract idea and the 

With respect to claim 6, the limitations are directed towards the determination device according to claim 1, further comprising a second categorization unit configured to categorize the search queries input in the predetermined period into a plurality of categories; wherein the determination unit determines whether the predetermined period is appropriate or not based on whether a categorization result by the second categorization unit satisfies a predetermined condition or not. The additional elements directed to determination device according to claim 1, second categorization unit, and a determination unit are recited at high levels of generality to apply the exception using generic computer components. The elements directed towards categorize the search queries input in the predetermined period into a plurality of categories and determine whether the predetermined period is appropriate or not based on whether a categorization result satisfies a predetermined condition or not further elaborate the abstract idea and the human mind and/or with pen and paper can categorize the search queries input in the predetermined period into a plurality of categories and determine whether the predetermined period is appropriate or not based on whether a categorization result satisfies a predetermined condition or not. Therefore, claim 6 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.



With respect to claim 8, the limitations are directed towards the determination device according to claim 7, wherein the determination unit determines whether the number of the categories into which the search query of predetermined percentage or higher among the search queries is categorized is equal to or less than a predetermined threshold value. The additional elements directed to determination device according to claim 7 and a determination unit are recited at high levels of generality to apply the exception using generic computer components. The elements directed towards determines whether the number of the categories into which the search query of predetermined percentage or higher among the search queries is categorized is equal to or less than a predetermined threshold value further elaborates the abstract idea and the human mind and/or with pen and paper can determine whether the number of the categories into which the search query of predetermined percentage or higher among the search queries is categorized is equal to or less than a predetermined 

With respect to claim 9, the limitations are directed towards the determination device according to claim 8, wherein the determination unit specifies the category into which the search query of predetermined percentage or higher among the search queries is categorized and determines whether the number of the customer who have input the search query categorized into the specified category is equal to or higher than a predetermined threshold value. The additional elements directed to determination device according to claim 8 and a determination unit are recited at high levels of generality to apply the exception using generic computer components. The elements directed towards specifies the category into which the search query of predetermined percentage or higher among the search queries is categorized and determines whether the number of the customer who have input the search query categorized into the specified category is equal to or higher than a predetermined threshold value  further elaborates the abstract idea and the human mind and/or with pen and paper can specify the category into which the search query of predetermined percentage or higher among the search queries is categorized and determine whether the number of the customer who have input the search query categorized into the specified category is equal to or higher than a predetermined threshold value. Therefore, claim 9 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 10, the limitations are directed towards the determination device according to claim 1, wherein the acquisition unit acquires the search query input by the input customer in a plurality of mutually different periods based on a reference time and date at which the reference query has been input; and the determination unit determines whether the period is appropriate or not 

With respect to claim 11, the limitations are directed towards the determination device according to claim 1, further comprising a specifying unit configured to specify, as a keyword used in targeting based on a first search query, a second search query input before the first search query is input and related to the first search query among the search queries. The additional elements directed to determination device according to claim 1 and a specifying unit are recited at high levels of generality to apply the exception using generic computer components. The elements directed towards specify, as a keyword used in targeting based on a first search query, a second search query input before the first search query is input and related to the first search query among the search queries further elaborates the abstract idea and the human mind and/or with pen and paper can specify, as a keyword used in targeting based on a first search query, a second search query input before the first search query is input and related to the first search query among the search queries. Therefore, claim 11 does not recite 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (U.S. Patent No.: US 10664512 B1) hereinafter He1.
As to claim 1:
He discloses:
A determination device comprising: 
an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query, the search query(ies) input within a predetermined period [Column 13 Lines 1-11 teach a computing system (e.g., server system 108, media collection scoring system 128, etc.) analyzes user data (e.g., user data 502) generated by a plurality of computing devices associated with a plurality of users in a messaging system, or other social network platform, to extract queries and user interactions associated with media collections related to the queries from the ; and
a determination unit configured to determine whether the predetermined period is appropriate or not based on an attribute of the input customer who have input the search query or based on whether the search query satisfies a predetermined condition or not [Column 13 Lines 30-34 teach the user data is filtered to filter out infrequent queries for privacy reasons. For example, a search string (e.g., of a query) may need to occur a certain number of times (e.g., four) in a certain amount of time (e.g., three months) before it can be used for analysis purposes. Note: A search string occurring a certain number of times in a certain amount of time before it can be used for analysis is interpreted to read on the claimed a determination unit configured to determine whether the predetermined period is appropriate or not based on whether the search query satisfies a predetermined condition or not because, in the context of the cited prior art, if a query doesn’t occur a certain number of times, it will be filtered out for privacy reasons or inappropriate for analysis. To further elaborate, the determined appropriate amount of time is three months and the satisfied predetermined condition is the search string occurring a certain number of times.]

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable He et al. (U.S. Patent No.: US 10664512 B1) hereinafter He1, in view of Agarwal et al. (U.S. Publication No.: US 20100131443 A1) hereinafter Agarwal. 
As to claim 2:
He1 discloses all of the limitations as set forth in claims 1 but does not appear to expressly disclose the determination device according to claim 1, wherein the determination unit determines whether a length of the predetermined period is appropriate or not
Agarwal discloses:
The determination device according to claim 1, wherein the determination unit determines whether a length of the predetermined period is appropriate or not [Paragraph 0051 the system may observe indications of user behavior over any appropriate period of time (minutes, hours, days, weeks, months, years, etc.). In some examples, an information-providing system can observe user events on a daily basis. Note: The examiner interprets the determination of any appropriate period of time (minutes, hours, days, weeks, months, years, etc.) in observing user behavior to read on the claimed determine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1, by incorporating the determination of any appropriate period of time (minutes, hours, days, weeks, months, years, etc.) in observing user behavior, as taught by Agarwal (Paragraph 0051), because both applications observe user behavior; incorporating the determination of any appropriate period of time (minutes, hours, days, weeks, months, years, etc.) in observing user behavior improves user resources, such as time and expended effort, for example, may be conserved, and user quality-of-life (see Agarwal Paragraph 0032).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable He et al. (U.S. Patent No.: US 10664512 B1) hereinafter He1, in view of He et al (U.S. Patent No.: US 8055655 B1) hereinafter He2. 
As to claim 3:
He1 discloses all of the limitations as set forth in claims 1 but does not appear to expressly disclose the determination device according to claim 1, further comprising a first categorization unit configured to categorize the input customers who have input the search queries in the predetermined period into a plurality of categories in accordance with the attribute of the input customer
He2 discloses:
The determination device according to claim 1, further comprising a first categorization unit configured to categorize the input customers who have input the search queries in the predetermined period into a plurality of categories in accordance with the attribute of the input customer [Column 9 Lines 52-60 teaches the time length of the sliding window can be dynamic and vary based a number of factors. One factor for varying the sliding window length is user activity for the user whose videos are 
Note: In the cited prior art, there are least two sets of categories, one set includes at least two categories one with users who view more than others or at faster rate and, although not explicitly stated, the other where users do not view more than others or at a slower rate. The other sets of categories include at least two categories, one category where a user performs a search during viewing session and, although not explicitly stated, the other where a user does not perform a search during a viewing session. The factor involving whether the user performs a search during a viewing session is interpreted to read on the claimed  a first categorization unit configured to categorize the input customers who have input the search queries in the predetermined period into a plurality of categories in accordance with the attribute of the input customer and the sliding window that is restarted or the “current” window in which a viewer is consuming media is the claimed predetermined period.];
 wherein the determination unit determines whether the predetermined period is appropriate or not based on whether a categorization result by the first categorization unit satisfies a predetermined condition or not [Column 9 Lines 52-60 teaches the time length of the sliding window can be dynamic and vary based a number of factors. One factor for varying the sliding window length is user activity for the user whose videos are being processed. Some users view more videos than others either overall, or at faster rate (i.e., more videos per unit time). For users who view more videos per unit time, the sliding window can be adjusted to have a shorter time span, such as 30 minutes. The length of the window can be set for a user to reach a desired number of video views per unit time for the sliding window, based on the user's average rate of views. For example, if the user views an average of 20 videos per hour, and the target for the sliding window is 10 videos, then the sliding window length is set to 30 minutes for this user. Thus, a shorter time window is utilized to capture the shifts in interest for users who have a high view rate, so that the user interaction analysis server 130 can accurately determine related videos based on the viewing behaviors of each user. Another factor for dynamically varying the window length is whether the user performs a search during a viewing session. Here, each search is used to restart the sliding window, as the search is used to indicate a shift in user interest. Restarting the sliding window in response to a new search query prevents pairs of videos which were positively interacted, but are separated from a new search query event indicating a shift in user interest, from being considered related videos. Note: The examiner interprets restarting window based on a user submitting a search query during a viewing session to read on the claimed the determination unit determines whether the predetermined period is appropriate or not based on whether a categorization result by the first categorization unit satisfies a predetermined condition or not because restarting the sliding window indicates the current sliding window is not appropriate due to a user expressing a shift in interest and the determination of the user inputting a search query as opposed to not inputting search query indicates a satisfied predetermined condition.]


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable He et al. (U.S. Patent No.: US 10664512 B1) hereinafter He1, in view of He et al (U.S. Patent No.: US 8055655 B1) hereinafter He2, in view of Asgekar et al (U.S. Patent No.: US 8966039 B1) hereinafter Asgekar, further in view of Agarwal et al. (U.S. Publication No.: US 20100131443 A1) hereinafter Agarwal.
As to claim 4:
He1 and He2 discloses all of the limitations as set forth in claims 1 and 3 but does not appear to expressly disclose the determination device according to claim 3, wherein, if a number of the categories into which the input customers have been categorized is equal to or less than a predetermined threshold value, the determination unit determines a predetermined period, and the determination unit determines that the predetermined period is appropriate.
Asgekar discloses:
The determination device according to claim 3, wherein, if a number of the categories into which the input customers have been categorized is equal to or less than a predetermined threshold value, the determination unit determines a predetermined period[Column 5 Lines 24-26 teach the event analysis partitions a large number of users into a limited number of categories of users, each category having a distinct user behavior pattern. Column 5 Lines 35-42 teach for example, focusing on a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1 and He2, by incorporating a limited number of categories of users, as taught by Asgekar (see Column 5 Lines 24-26 and Column 5 Lines 35-42), because all three applications observe user behavior; incorporating a limited number of categories of users a truer and more complete picture of the status of the enterprise application 172  (see Asgekar Column 4 Lines 66-67)

He1, He2, and Asgekar discloses all of the limitations as set forth in claims 1, 3, and some of 4 but does not appear to expressly disclose the determination unit determines that the predetermined period is appropriate.
Agarwal discloses:
the determination unit determines that the predetermined period is appropriate
[Paragraph 0051 the system may observe indications of user behavior over any appropriate period of time (minutes, hours, days, weeks, months, years, etc.). In some examples, an information-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1, He2, and Asgekar by incorporating the determination of any appropriate period of time (minutes, hours, days, weeks, months, years, etc.) in observing user behavior, as taught by Agarwal (Paragraph 0051), because all four applications observe user behavior; incorporating the determination of any appropriate period of time (minutes, hours, days, weeks, months, years, etc.) in observing user behavior improves user resources, such as time and expended effort, for example, may be conserved, and user quality-of-life (see Agarwal Paragraph 0032).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable He et al. (U.S. Patent No.: US 10664512 B1) hereinafter He1, in view of He et al (U.S. Patent No.: US 8055655 B1) hereinafter He2, and further in view of Huff et al. (U.S. Publication No.: US 20080250323 A1) hereinafter Huff further in view of Agarwal et al. (U.S. Publication No.: US 20100131443 A1) hereinafter Agarwal.
As to claim 5:
He1 and He2 discloses all of the limitations as set forth in claims 1 and 3 but does not appear to expressly disclose the determination device according to claim 3, wherein, if percentage of the customer categorized into each category by the first categorization unit satisfies a predetermined condition, the the determination unit determines the predetermined period and the determination unit determines that the predetermined period is appropriate.

The determination device according to claim 3, wherein, if percentage of the customer categorized into each category by the first categorization unit satisfies a predetermined condition, the the determination unit determines the predetermined period [Paragraph 0053 teaches during a given time-period, recommendation-server 140 determines that a threshold-percentage of users who are associated with the usage-group are using an application-feature not associated with the usage-group. Note: The examiner interprets the claimed if percentage of the customer categorized into each category by the first categorization unit satisfies a predetermined condition to be a percentage of customers that have been categorized satisfies a predetermined condition. Therefore, the cited threshold-percentage of users who are associated with the usage-group are using an application-feature not associated with the usage-group to read on the claimed if percentage of the customer categorized into each category by the first categorization unit satisfies a predetermined condition because the application feature associated with a usage-group is interpreted to be category, the threshold-percentage of users is interpreted to read on the claimed percentage of the customer or percentage of the customer categorized, and the cited users who are associated with the usage-group are using an application-feature not associated with the usage-group read on the claimed percentage of the customer categorized satisfies a predetermined condition. The examiner further interprets the cited time period to be the claimed predetermined time period.],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1 and He2, by incorporating cited threshold-percentage of users who are associated with the usage-group are using an application-feature not associated with the usage-group, as taught by Huff (Paragraph 0053), because all three applications observe user behavior; incorporating cited threshold-
 
He1, He2, and Huff discloses all of the limitations as set forth in claims 1, 3, and some of 5 but does not appear to expressly disclose the determination unit determines that the predetermined period is appropriate.
Agarwal discloses:
the determination unit determines that the predetermined period is appropriate Paragraph 0051 the system may observe indications of user behavior over any appropriate period of time (minutes, hours, days, weeks, months, years, etc.). In some examples, an information-providing system can observe user events on a daily basis. Note: The examiner interprets the determination of any appropriate period of time (minutes, hours, days, weeks, months, years, etc.) to read on the claimed determine whether a length of the predetermined period is appropriate because the system has a determined a measure of minutes, hours, days, weeks, months, or years to be appropriate.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1, He2, and Asgekar by incorporating the determination of any appropriate period of time (minutes, hours, days, weeks, months, years, etc.) in observing user behavior, as taught by Agarwal (Paragraph 0051), because all four applications observe user behavior; incorporating the determination of any appropriate period of time (minutes, hours, days, weeks, months, years, etc.) in observing user behavior improves user resources, such as time and expended effort, for example, may be conserved, and user quality-of-life (see Agarwal Paragraph 0032).


As to claim 6:
He1 discloses all of the limitations as set forth in claims 1 but does not appear to expressly disclose the determination device according to claim 1, further comprising a second categorization unit configured to categorize the search queries input in the predetermined period into a plurality of categories wherein the determination unit determines whether the predetermined period is appropriate or not based on whether a categorization result by the categorization unit satisfies a predetermined condition or not.
Li discloses:
The determination device according to claim 1, further comprising a second categorization unit configured to categorize the search queries input in the predetermined period into a plurality of categories [Paragraph 0017 teaches when a search query is received, the query can be passed to a plurality of domain classifiers. A domain classifier is a query classifier that determines the relationship of a query to the subject matter corresponding to a single domain. A domain can have various levels of specificity. Some domains can be general, such as a domain corresponding to "news", while other domains can be more specific, such as a domain corresponding to "news-sports" or a domain corresponding to "news-sports-baseball". Paragraph 0018 teaches depending on the domain classifier, a variety of evaluation factors may be used by a domain classifier to determine if a query is related to a domain. Some evaluation factors can be related to the keywords or other tokens in the query, possibly including the order of the keywords in the query. Other evaluation factors may be related to a search history context for a user that submitted the query. The search history context can include search context from within a current search session or browser session or search context over a longer period ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1, by incorporating the plurality of domain classifiers, as taught by Li (Paragraph 0017 and Paragraph 0018), because both applications observe user behavior; incorporating the plurality of domain classifiers improves the ranking and/or filtering of answers after identifying potentially responsive results from web index 465 (see Li Paragraph 0059).

He1 and Li discloses all of the limitations as set forth in claims 1 and 6 but does not appear to expressly disclose the determination device according to claim 1, further comprising a second categorization unit configured to categorize the search queries input in the predetermined period into a plurality of categories wherein the determination unit determines whether the predetermined period is appropriate or not based on whether a categorization result by the categorization unit satisfies a predetermined condition or not.
He2 discloses:
wherein the determination unit determines whether the predetermined period is appropriate or not based on whether a categorization result by the categorization unit satisfies a predetermined condition or not [Column 9 Lines 52-60 teaches the time length of the sliding window can be dynamic and vary based a number of factors. One factor for varying the sliding window length is user activity for the user whose videos are being processed. Some users view more videos than others either overall, or at faster rate (i.e., more videos per unit time). For users who view more videos per unit time, the sliding window can be adjusted to have a shorter time span, such as 30 minutes. The length of the window can be set for a user to reach a desired number of video views per unit time for the sliding window, based on the user's average rate of views. For example, if the user views an average of 20 videos per hour, and the target for the sliding window is 10 videos, then the sliding window length is set to 30 minutes for this user. Thus, a shorter time window is utilized to capture the shifts in interest for users who have a high view rate, so that the user interaction analysis server 130 can accurately determine related videos based on the viewing behaviors of each user. Another factor for dynamically varying the window length is whether the user performs a search during a viewing session. Here, each search is used to restart the sliding window, as the search is used to indicate a shift in user interest. Restarting the sliding window in response to a new search query prevents pairs of videos which were positively interacted, but are separated from a new search query event indicating a shift in user interest, from being considered related videos. Note: The examiner interprets restarting window based on a user submitting a search query during a viewing session to read on the claimed the determination unit determines whether the predetermined period is appropriate or not based on whether a categorization result by the first categorization unit satisfies a predetermined condition or not because restarting the sliding window indicates the current sliding window is not appropriate due to a user expressing a shift in interest and the determination of the user inputting a search query as opposed to not inputting search query indicates a satisfied predetermined condition.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable He et al. (U.S. Patent No.: US 10664512 B1) hereinafter He1, in view of Li et al (U.S. Publication No.: US 20140101119 A1) hereinafter Li, in view of He et al (U.S. Patent No.: US 8055655 B1) hereinafter He2, and further in view of Higuchi et al (U.S. Publication No.: US 20180032579 A1) hereinafter Higuchi.
As to claim 7:
He1, Li, and He2 discloses all of the limitations as set forth in claims 1 and 6 but does not appear to expressly disclose the determination device according to claim 1, further comprising a second categorization unit configured to categorize the search queries input in the predetermined period into a plurality of categories wherein the determination unit determines whether the predetermined period is appropriate or not based on whether a categorization result by the categorization unit satisfies a predetermined condition or not.
Higuchi discloses:
The determination device according to claim 6, wherein the determination unit determines whether a number of the categories into which the search queries have been categorized satisfies a predetermined condition or not [Paragraph 0061 teaches if the value of the neighborhood threshold θ.sub.i is smaller than cluster radius R.sub.i, the second specifying unit 150e specifies the cluster C.sub.i as the neighborhood cluster. Namely, the second specifying unit 150e specifies the i.sup.th cluster C.sub.i that satisfies the condition described below as the neighborhood cluster. The second specifying ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1, Li, and He2, by incorporating clusters that satisfies the condition, as taught by Higuchi (see Paragraph 0061), because all four applications observe user behavior; incorporating clusters that satisfies the condition improves the accuracy of the similarity search (see Higuchi Paragraph 0008).
 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable He et al. (U.S. Patent No.: US 10664512 B1) hereinafter He1, in view of Li et al (U.S. Publication No.: US 20140101119 A1) hereinafter Li, in view of He et al (U.S. Patent No.: US 8055655 B1) hereinafter He2, in view of Higuchi et al (U.S. Publication No.: US 20180032579 A1) hereinafter Higuchi,  in view of Chowdhury et al (U.S. Publication No.: US 20080222125 A1) hereinafter Chowdhury, and further in view of Jarr et al (U.S. Publication No.: US 20180181569 A1) hereinafter Jarr
As to claim 8:
He1, Li, He2, and Higuchi discloses all of the limitations as set forth in claims 1 and 6 but does not appear to expressly disclose the determination device according to claim 7, wherein the determination unit determines whether the number of the categories into which the search query of predetermined percentage or higher among the search queries and number of the categories into which the search query is categorized is equal to or less than a predetermined threshold value.
Chowdhury discloses:
The determination device according to claim 7, wherein the determination unit determines whether the number of the categories into which the search query of predetermined percentage or higher among the search queries [Paragraph 0049 teaches a query ontology, relates search queries to categories of search queries. The ontology 115 may categorize a very large number of search queries into a relatively small number of categories of search queries.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1, Li, He2, and Higuchi, by incorporating query ontology, relates search queries to categories of search queries, as taught by Chowdhury (see Paragraph 049), because all four applications observe user behavior; incorporating clusters that satisfies the condition improves the accuracy of the similarity search a system would be better equipped or informed to identify one or more categories that are likely to represent a query that was submitted during a particular time period by a particular type of use (see Chowdhury Paragraph 0061).

He1, Li, He2, Higuchi, and Chowdhury discloses all of the limitations as set forth in claims 1 and 6 but does not appear to expressly disclose number of the categories into which the search query is categorized is equal to or less than a predetermined threshold value.
Jarr discloses:
number of the categories into which the search query is categorized is equal to or less than a predetermined threshold value [Paragraph 65 teaches as shown in FIG. 5, a search query can be received 502. As discussed, the search query may be received from a user device by, e.g., submitting a text search string, etc. The search query is associated with a set of items of a catalog of items provided through an electronic marketplace. For example, the search query can be for a movie franchise and the set of items can be associated with the movie franchise. In response to receiving the search query, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1, Li, He2, Higuchi, and Chowdhury, by incorporating Result set that does not include multiple categories (only 1 category) or a or does not include a threshold number of categories (less than a threshold)), as taught by Jarr (see Paragraph 049), because all four applications observe user behavior; incorporating Result set that does not include multiple categories (only 1 category) or a or does not include a threshold number of categories (less than a threshold))improving the user experience (see JarrParagraph 0061).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable He et al. (U.S. Patent No.: US 10664512 B1) hereinafter He1, in view of Li et al (U.S. Publication No.: US 20140101119 A1) hereinafter Li, in view of He et al (U.S. Patent No.: US 8055655 B1) hereinafter He2, in view of Higuchi et al (U.S. Publication No.: US 20180032579 A1) hereinafter Higuchi,  in view of Chowdhury et al (U.S. Publication No.: US 20080222125 A1) hereinafter Chowdhury, in view of Jarr et al (U.S. Publication No.: 
As to claim 9:
Fey (U.S. No.: US 20150160806 A1) discloses:
The determination device according to claim 8, wherein the determination unit specifies the category into which the search query of predetermined percentage or higher among the search queries is categorized [Paragraph 0053 teaches the category for a query 109 can be determined, for example, based on a query-category mapping that specifies one or more categories to which each query in a set of queries has been categorized. For example, the query category mapping may specify that a query that includes the phrase "current temperature" maps to the category of weather queries. Paragraph 0057 teaches the additional content can be selected, for example, based on an analysis of query logs to identity types of information that users often request following a particular query. For example, if at least a threshold number of users that submitted a query for times at which a particular movie is playing subsequently submitted queries requesting reviews for the particular movie, then the additional content for the movie time query may include the review information. Note: The examiner interprets the claimed search query of predetermined percentage or higher among the search queries to be any one search query out of a plurality of search queries because the search query of predetermined percentage or higher among the search queries must include at least one search query out of a plurality of search queries. Therefore, the cited one query that is submitted prior to subsequent submitted queries teaches at least one query out from a plurality of queries (or the search query of predetermined percentage or higher among the search queries). The cited query that is determined to belong to one or more categories based on query-category mapping is interpreted to read on the claimed the determination unit specifies the category into which the search query is categorized, wherein the cited search query that is, in the context of the cited prior art, submitted prior to subsequent submitted   and 
determines whether the number of the customer who have input the search query categorized into the specified category is equal to or higher than a predetermined threshold value [Paragraph 0053 teaches the category for a query 109 can be determined, for example, based on a query-category mapping that specifies one or more categories to which each query in a set of queries has been categorized. For example, the query category mapping may specify that a query that includes the phrase "current temperature" maps to the category of weather queries. Paragraph 0057 teaches the additional content can be selected, for example, based on an analysis of query logs to identity types of information that users often request following a particular query. For example, if at least a threshold number of users that submitted a query for times at which a particular movie is playing subsequently submitted queries requesting reviews for the particular movie, then the additional content for the movie time query may include the review information. Note: The examiner interprets the number of users that is at least a threshold number to read on the claimed number of the customers is equal to or higher than a predetermined threshold value. The examiner also interprets the cited number of users who submitted queries that are categorized based on query-category mapping for reviews for a particular movie to read on the claimed number of the customer who have input the search query categorized into the specified category.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1, Li, He2, Higuchi, Chowdhury, and Fey, by incorporating the number of users that is at least a threshold number, as taught by Fey (see Paragraph 0053 and 0057), because all seven applications observe user behavior; incorporating the number of users that is at least a threshold number provide personalized information in the answer box (see FeyParagraph 0017).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable He et al. (U.S. Patent No.: US 10664512 B1) hereinafter He1, in view of He et al (U.S. Patent No.: US 8055655 B1) hereinafter He2, and further in view of Gao et al (U.S. Pub. No.: US 20200311146 A1) hereinafter Gao
As to claim 10:
He2 (U.S. Patent No.: US 8055655 B1) discloses 
The determination device according to claim 1, wherein the acquisition unit acquires the search query input by the input customer in a plurality of mutually different periods based on a reference time at which the reference query has been input [Column 9 Lines 52-60 teaches the time length of the sliding window can be dynamic and vary based a number of factors. One factor for varying the sliding window length is user activity for the user whose videos are being processed. Some users view more videos than others either overall, or at faster rate (i.e., more videos per unit time). For users who view more videos per unit time, the sliding window can be adjusted to have a shorter time span, such as 30 minutes. The length of the window can be set for a user to reach a desired number of video views per unit time for the sliding window, based on the user's average rate of views. For example, if the user views an average of 20 videos per hour, and the target for the sliding window is 10 videos, then the sliding window length is set to 30 minutes for this user. Thus, a shorter time window is utilized to capture the shifts in interest for users who have a high view rate, so that the user interaction analysis server 130 can accurately determine related videos based on the viewing behaviors of each user. Another factor for dynamically varying the window length is whether the user performs a search during a viewing session. Here, each search is used to restart the sliding window, as the search is used to indicate a shift in user interest. Restarting the sliding window in response to a new search query prevents pairs of videos which were positively interacted, but are separated from a new search query event indicating a shift in user interest, from being considered related videos. 
; 
and the determination unit determines whether the period is appropriate or not for each period [Column 9 Lines 52-60 teaches the time length of the sliding window can be dynamic and vary based a number of factors. One factor for varying the sliding window length is user activity for the user whose videos are being processed. Some users view more videos than others either overall, or at faster rate (i.e., more videos per unit time). For users who view more videos per unit time, the sliding window can be adjusted to have a shorter time span, such as 30 minutes. The length of the window can be set for a user to reach a desired number of video views per unit time for the sliding window, based on the user's average rate of views. For example, if the user views an average of 20 videos per hour, and the target for the sliding window is 10 videos, then the sliding window length is set to 30 minutes for this user. Thus, a shorter time window is utilized to capture the shifts in interest for users who have a high view rate, so that the user interaction analysis server 130 can accurately determine related videos based on the viewing behaviors of each user. Another factor for dynamically varying the window length is whether the user performs a search during a viewing session. Here, each search is used to restart the sliding window, as the search is used to indicate a shift in user interest. Restarting the sliding window in response to a new search query prevents pairs of videos which were positively interacted, but are separated from a new search query event indicating a shift in user interest, from being considered related videos. Note: The examiner interprets restarting the window (period) based on a user submitting a search query during a viewing session to read on the claimed the determination unit determines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1, by incorporating restarting window based on a user submitting a search query during a viewing session, as taught by He2 (see Column 9 Lines 52-60), because both applications observe user behavior; incorporating restarting window based on a user submitting a search query during a viewing session provides a truer and more complete picture of the status of the enterprise application (see He2 Column 12 Lines 26-27).

Gao (U.S. No.: US 20200311146 A1) discloses:
reference time and date at which the query has been input [Paragraph 0096 teaches a query log line for a query may including all of the following information, or a subset or a superset thereof: [0097] The search query string itself (e.g., “Acme engineering”) and/or the sequence of keywords of the query string itself (e.g., [‘Acme’, ‘engineering’]); [0098] A date and/or time the search query was submitted to, received at, or processed by the search system; and/or [0099] Information indicating a user of the search system that submitted the search query such as, for example, a user identifier, a user account identifier, a machine identifier, a network address, a session identifier, etc. Note: The examiner interprets the cited date and time used to determine when a query was submitted and processed to be a reference point (reference time and date).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1, by incorporating date and time used to determine when a query was submitted, as 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable He et al. (U.S. Patent No.: US 10664512 B1) hereinafter He1, in view of Xie et al (U.S. Publication No.: US 20100179948 A1) hereinafter Xie.
As to claim 11:
Xie (U.S. Publication No.: US 20100179948 A1) discloses:
The determination device according to claim 1, further comprising a specifying unit configured to specify, as a keyword used in targeting based on a first search query, a second search query input before the first search query is input and related to the first search query among the search queries [Figure 1B and Paragraph 0018 to 0024 teach at 104, a first set of query keywords are determined based on the user input. The first set of query keywords may include one or more words. At 106, a user feedback log is obtained based on the first set of query keywords. The user feedback log, which is obtained from a database such as 156 in some embodiments, includes historical query results using the first set of query keywords as the target (or object) of the query and the selection frequency (also referred to as the click-through rate) by the users. At 108, a second set of query keywords that matches the first set of query keywords based on the user feedback log is determined. In some embodiments, the second set of query keywords includes latent meaning words derived based on the user feedback log. At 110, a query is made using at least some of the second set of query keywords, and query results are obtained. 
Note: The query made from the determined second set of query keywords that matches the keywords from the first keywords is interpreted to read on the claimed a specified second search query 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by He1, by incorporating the query made from the determined second set of query keywords that matches the keywords from the first keywords, as taught by Xie (see Figure 1B and Paragraph 0018 to 0024 teach at 104), because both applications observe user behavior; incorporating the query made from the determined second set of query keywords that matches the keywords from the first keywords improves the accuracy rate and intelligence of the search engine (see Xie Paragraph 0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169